68 F.3d 462
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff--Appellee,v.Alden Renard WASHINGTON, Defendant--Appellant.
No. 95-7130.
United States Court of Appeals, Fourth Circuit.
Oct. 23, 1995.Submitted:  Oct. 3, 1995.Decided:  Oct. 23, 1995.

Alden Renard Washington, appellant pro se.
Harry Thomas Church, Assistant United States Attorney, Charlotte, NC, for appellee.
Before WIDENER and HALL, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellant Alden Renard Washington has noted a belated appeal of his sentence.  Appellant noted this appeal outside the ten-day appeal period established by Fed.  R.App. P. 4(b) and failed to obtain an extension of the appeal period within the additional thirty-day period provided by Fed.  R.App. P. 4(b).  The time periods established by Fed.  R.App. P. 4 are "mandatory and jurisdictional."  Browder v. Director, Dep't of Corrections, 434 U.S. 257, 264 (1978) (quoting United States v. Robinson, 361 U.S. 220, 229 (1960)).  The district court sentenced Washington on February 1, 1989.  Appellant's notice of appeal was filed on May 30, 1995.  Appellant's failure to note a timely appeal or obtain an extension of the appeal period deprives this court of jurisdiction to consider this case.  We therefore dismiss the appeal.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED